              Case 18-50486              Doc       Filed 08/14/19           Entered 08/14/19 13:41:51                   Desc Main
                                                       Document             Page 1 of 9
  Fill in this information to identify the case:
  Debtor 1: Jeremy T Engel

  Debtor 2: Jennifer A Engel fka Jennifer A Cluever ____________
            (Spouse, if filing)

  United States Bankruptcy Court for the District of Minnesota
                                                      (State)
  Case number: 18-50486 RJK


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                           12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1

 Name of Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                      Court Claim No. (if known): 12

 Last four digits of any number                                                  Date of Payment Change:
 you use to identify the debtor's          XXXXXX4033
 account:                                                                        Must be at least 21 days after date of       10/01/2019
                                                                                 this notice.

                                                                                 New total payment:
                                                                                                                              $1,512.30
                                                                                 Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment
 Will there be a change in the debtor's escrow account payment?

      No.
      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      the basis for the change. If a statement is not attached, explain why:




           Current escrow payment: $408.25                                       New escrow payment: $368.49

 Part 2:       Mortgage Payment Adjustment

 Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

      No.
      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a statement is not
      attached, explain why:

           Current interest rate:                                %               New interest rate:                            %

           Current principal and interest payment: $                             New principal and interest payment: $


 Part 3:      Other Payment Change
 Will there be a change in the debtor’s mortgage payment for a reason not listed above?

     No
     Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
      (Court approval may be required before the payment change can take effect.)
          Reason for change:

           Current mortgage payment: $                                           New mortgage payment: $




Official Form 410S1                                      Notice of Mortgage Payment Change                                                   Page 1
Debtor 1        Case
                 Jeremy 18-50486
                        T Engel            Doc            Filed 08/14/19 Entered 08/14/19       13:41:51
                                                                                          Case number:           Desc Main
                                                                                                       _18-50486 RJK_____________
                  First Name                 Middle Name      Document
                                                                    Last Name Page 2 of 9




 Part 4:           Sign Here

 The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box

      I am the creditor.
      I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
 information, and reasonable belief.

 X         /s/ Joseph M. Rossman                                                           Date:     August 14, 2019
           Signature




 Print:                Joseph M. Rossman                                                   Title Attorney for Creditor
                       First Name                Middle Name           Last Name

 Company               Shapiro & Zielke, LLP


 Address               12550 West Frontage Road, Suite 200
                       Number           Street

                       Burnsville, MN 55337
                       City                                    State     ZIP Code


 Contact phone         (952) 831-4060                                                      Email jrossman@logs.com



Upon written request, debtor is entitled to the following information:

                   •    A copy of debtor’s payment history from the period the loan was last less than 60 days
                        delinquent to present;

                   •    A copy of the note or lost note affidavit, where applicable;

                   •    The name of the investor that holds the loan; and

                   •    If creditor has commenced foreclosure or filed a Proof of Claim, debtor may obtain copies of
                        any assignment of mortgage or deed of trust required to demonstrate the right to foreclose on
                        the note under applicable state law.




Official Form 410S1                                             Notice of Mortgage Payment Change                                   Page 2
   Case 18-50486       Doc    Filed 08/14/19     Entered 08/14/19 13:41:51       Desc Main
                                  Document       Page 3 of 9



                                                                                 18-50486 RJK


                                CERTIFICATE OF SERVICE


STATE OF MINNESOTA                   )
                                     ) SS
COUNTY OF DAKOTA                     )

I, Madeline Dopp, declare under penalty of perjury, say that on August 14, 2019, I mailed via
U.S. Mail and CM/ECF emailed copies of the annexed Notice of Mortgage Payment Change and
Certificate of Service on the following interested parties at their last known address.


Jeremy T Engel                                     Jennifer A Engel fka Jennifer A Cluever
2540 Jefferson St                                  2540 Jefferson St
Duluth, MN 55812                                   Duluth, MN 55812


Additional Copy(s) served electronically through the Court’s ECF System or by first class U.S.
mail postage addressed to:

Via CM/ECF Email:

Attorney for Debtor(s)
Peter Greenlee
Nicolet Law Office
109 North Second Avenue West
Duluth, MN 55802

Chapter 13 Trustee
Kyle L. Carlson
PO Box 519
Barnesville, MN 56514

US Trustee
1015 US Courthouse
300 S 4th St
Minneapolis, MN 55415



                                                   __/s/ Madeline Dopp____________
                                                     Madeline Dopp
Case 18-50486        Doc          Filed 08/14/19    Entered 08/14/19 13:41:51    Desc Main
                                      Document      Page 4 of 9




Why am I receiving this letter?


What do I need to know?




What do I need to do?



                                        Bankruptcy Department at 877-343-5602.
Case 18-50486   Doc   Filed 08/14/19   Entered 08/14/19 13:41:51   Desc Main
                          Document     Page 5 of 9
 Case 18-50486                    Doc           Filed 08/14/19                  Entered 08/14/19 13:41:51 Desc Main
                                                    Document                    PageEscrow
                                                                                      6 of 9Account Disclosure
                                                                                          Statement

                                                                                          Customer Service:




                                                                                          Tax/Insurance:




      Why am I
receiving this?



What does this
 mean for me?                                                                               your monthly escrow payment will decrease
                         by ($39.76).                              your new total monthly payment** will be $1,512.30.

     What do I                              1) make the new monthly payment                                       2) pay the shortage in part or in
   need to do?           full
                                                                                        $1,512.30


                                                                      Current Monthly                                                      New Monthly
Total Payment                                                                Payment                Payment Changes                           Payment


Total Payment                                                                  $1,552.06                         ($39.76)                       $1,512.30
See below for shortage calculation


 What is a Shortage?                                                   lowest projected balance
 minimum required balance.


                 Minimum Required Balance                                                               Lowest Projected Balance
                         $736.98                                                                                 $736.98

                                                                  $0.00 / 12 = $0.00
                                    Please see the Coming Year Projections table on the back for more details.
Escrow Payment                                                          Current Annual                  Annual Change               Anticipated Annual
Breakdown                                                                Disbursement                                                    Disbursement


Annual Total                                                                   $4,421.82                             $0.00                      $4,421.82
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider.
For more information about your loan, please sign in at www.mrcooper.com.




                                                  This Area Intentionally Left Blank
  Case 18-50486                Doc         Filed 08/14/19              Entered 08/14/19 13:41:51                        Desc Main
                                               Document                Page 7 of 9
Payment(s)                                      Taxes                                          Insurance




                                         Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 10/18 through 09/19. This statement itemizes your actual escrow
account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
the coming year.



Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year.



        These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing date are
included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
after the filing of your bankruptcy case.

          Projected      Actual        Projected           Actual                Description               Projected               Actual
Month     Payment       Payment      Disbursement       Disbursement                                        Balance               Balance




          Projected                    Projected                                                             Current    Required Balance
                                                                                 Description
Month     Payment                    Disbursement                                                            Balance           Projected




                                                                                                                                   $736.98<




Bankruptcy Adjustment
Case 18-50486   Doc   Filed 08/14/19   Entered 08/14/19 13:41:51   Desc Main
                          Document     Page 8 of 9
Case 18-50486   Doc   Filed 08/14/19   Entered 08/14/19 13:41:51   Desc Main
                          Document     Page 9 of 9
